Citation Nr: 1711295	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for allergic rhinitis with sinusitis.

2.  Entitlement to a rating higher than 10 percent for dermatitis of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued assigned 10 percent ratings for service-connected allergic rhinitis and dermatitis of the hands.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in May 2011.  A copy of the hearing transcript is of record.  The Board then remanded the claims in April 2012, May 2015, and April 2016 for additional development.

In its April 2012 remand, the Board indicated that the Veteran's claim for an increased rating for dermatitis actually arose from a July 2003 rating decision, which the Veteran had appealed but did not complete the appellate process.  However, a review of the record shows that the claim was certified to the Board and ultimately dismissed by the Board in February 2006 pursuant to a withdrawal of the claim filed by the Veteran in November 2005.  Therefore, the Veteran's disagreement with the April 2008 decision is the appropriate basis for the current appeal.

With regard to the Veteran's claim for an increased rating for dermatitis of the hands, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1.  Allergic rhinitis is not manifested by polyps.

2.  Prior to October 27, 2015, sinusitis was manifested by three non-incapacitating episodes per year.  From October 27, 2015, sinusitis was asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2016).

2.  Prior to October 27, 2015, the criteria for a separate 10 percent rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's allergic rhinitis with sinusitis is currently rated at 10 percent under Diagnostic Code (DC) 6522.  Under this code, allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or complete obstruction on one side, warrants a 10 percent rating.  A maximum 30 percent rating is assigned when polyps are present.  38 C.F.R. § 4.97, DC 6522.

In this case, a higher 30 percent rating is not warranted.  The evidence is clear that polyps have been absent from the Veteran's condition throughout the appeal period.  VA records and examination reports from March 2007, October 2007, November 2007, March 2008, September 2008, March 2009, June 2009, December 2009, May 2010, May 2012, October 2015, and May 2016 all specifically document the absence of polyps.  During her May 2011 hearing, the Veteran herself also denied the presence of any polyps.  Therefore, a 30 percent rating under DC 6522 is not appropriate in this case.

As noted in the Board's April 2012 remand, a May 2010 VA examination stated that the Veteran's allergic rhinitis condition also included sinusitis.  The Board previously found that this associated sinusitis should be part and parcel of the Veteran's recurrent upper respiratory condition, and therefore a separate rating for sinusitis will be considered.

Sinusitis is rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97.  Under this General Rating Formula, a 10 percent rating requires one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 30 percent rating requires three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

A 50 percent rating requires osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

A note to the General Rating Formula states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

Because the General Rating Formula for Sinusitis contemplates symptoms which are separate from those listed in DC 6522, a separate rating for sinusitis may be assigned in addition to the current 10 percent rating already in place for allergic rhinitis without violating the provisions of 38 C.F.R. § 4.14 (Avoidance of Pyramiding).

As part of an October 2007 VA examination, the examiner indicated in his report that the Veteran had a history of three non-incapacitating episodes of sinusitis a year, lasting three to four days each.  In December 2009, the Veteran's sinusitis was treated with an antibiotic for two to four weeks.  During a May 2010 VA examination, the examiner noted a history of three non-incapacitating episodes of sinusitis a year, lasting seven days each.  Private treatment records from April 2013 show the Veteran was prescribed antibiotics for symptoms such as nasal congestion, drainage, and sinus pressure.

However, during VA examinations in both October 2015 and May 2016, the examiner noted that there were no findings attributable to chronic sinusitis, and there was no history of incapacitating or non-incapacitating episodes.  The Veteran herself denied having any sinus problems during the October 2015 examination, and her outpatient treatment records from this period reflect no relevant complaints.

Based on this evidence, the Board finds that a separate 10 percent rating for sinusitis is warranted prior to October 27, 2015.  Two VA examinations from this period documented a history of three non-incapacitating episodes of sinusitis per year, consistent with the criteria for a 10 percent rating.  The Veteran's documented treatment with antibiotics once in 2009 and once in 2013, while not incapacitating episodes, are also generally consistent with a 10 percent rating.

However, a higher 30 percent rating for this period is not warranted, as the evidence does not reflect a history of more than six non-incapacitating episodes, or any incapacitating episodes as defined in the rating criteria.

From October 27, 2015, a separate rating for sinusitis is not warranted.  As documented in the two VA examinations during this period, the Veteran reported no active sinusitis symptoms, no findings attributable to sinusitis were present, and no incapacitating or non-incapacitating episodes were noted.

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).

The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that her allergic rhinitis and sinusitis disability results in any symptoms not contemplated by the rating schedule.  That is, her nasal congestion and blockage are all encompassed within the meaning of nasal obstruction under DC 6522.  Her sinusitis symptoms are encompassed under the General Rating Formula for Sinusitis within the meaning of non-incapacitating episodes, which consider headaches, pain, discharge and crusting.  Although there is some evidence to suggest irritation of the eyes was a manifestation of her allergic rhinitis, service connection for an eye condition was already denied, and therefore consideration of symptoms related to that condition in determining a rating would not be appropriate.  As a result, no further discussion of an extraschedular rating is required.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information in a September 2007 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's rhinitis and sinusitis.  Notably, in an August 2016 Report of General Information, the Veteran acknowledged that her May 2016 VA examination was conducted during an "active" phase of her rhinitis condition.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, the Board's prior remand directives have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).






	(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 10 percent for allergic rhinitis is denied.

A separate 10 percent rating for sinusitis is granted prior to October 27, 2015.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


